BROADDUS, J.
This is an action in replevin begun before a justice of the peace for Liberty township, Schuyler county, for the possession of certain household furniture. The action was begun on the 18th day of August, 1904, and was tried on November 29th. The plaintiff recovered judgment and defendant appealed. The case was tried anew in the circuit court on the 17th day of November following and the plaintiff again recovered and defendant again appealed. The property consisted of the following articles, viz.: one bedstead, one dresser, one stand table, one set of bed springs, one mattress, one kitchen table, one rocking chair, one commode, and one couch, variously estimated to -be worth from nine to twenty dollars. It does not appear in what township of the county the goods were found and taken by the constable under the writ of replevin or in what township defendant resided. The residence of plaintiff was shown to have been in Adair county.
The defendant makes the point that the justice had *680no jurisdiction of the subject-matter; consequently none was conferred on the circuit court by the appeal. Section 3839, regulating practice in justice’s courts, provides that actions of this character shall be brought before some justice of the peace, “where the defendants, or one of them resides, or in any adjoining township; or wherein the plaintiff resides and the defendants, or one of them, may be found; ... if the defendant is a nonresident of the county in which the plaintiff resides, the action may be brought before some justice of any township in such county where the defendant may be found.” The record does not disclose the township, in which defendant. resided or in what township the goods .were found, the return of the constable being silent as to that matter.
In Bank v. Doak, 75 Mo. App. 332, in an attachment proceeding, it is held that where it did not appear that the justice had jurisdiction of the. subject-matter the action could not be maintained and that the appearance of the defendant did not waive jurisdiction. And there are other eases in our reports to a like effect. And for a like reason the justice did not- acquire jurisdiction in this case of the subject-matter, to-wit: the furniture in question. As the respondent claims, as a matter of fact the writ was properly served, the cause should not be dismissed, we will remand it in order that he may show such fact.
But there are other questions in the case. The evidence shows- that the plaintiff owned a blacksmith shop in Schuyler county, which was not being operated because he had no blacksmith in his employ; that he procured a person by the name of McOlaskey to operate it for him ; that McOlaskey rented the house of defendant’s Avife to live in, but that he had little or no furniture for housekeeping; that his wife resided at the time in another county, and that plaintiff bought the furniture in question for the use of said McOlaskey. Thus far there is *681no dispute as to the facts stated. The evidence upon the part of plaintiff showed that he let McClaskey have the use of the furniture upon the understanding that when he got the money he would sell it to him; and he called several persons to witness the transaction whose evidence was introduced on the trial. The contention of the defendant was, that plaintiff sold the property to the said McClaskey with the understanding that the title was to remain in himself until he, McClaskey, would pay for it and that defendant’s wife bought it without notice of such agreement. Defendant also introduced evidence tending to show that his wife was in possession of the house, the said McClaskey having vacated it; that he received the keys from him and gave them to his wife; and that the property was then in the house. There was evidence on, the part of plaintiff tending to show that at the time of the issuing and service of the writ defendant had .charge of the property as agent for his wife.
Defendant’s evidence that his Avife had bought the furniture from McClaskey was to the effect that she took it in payment of what he owed her for rent past due, although she testified that she bought it outright. But, as before stated, there being no evidence of a conditional sale by plaintiff to McClaskey of the furniture to him, it could make no difference whether defendant’s wife obtained the furniture in consideration of an antecedent debt or otherwise.
As there Avas evidence on the part of the defendant that his Avife owned the house in which the property was located and that she purchased the latter from M'cClaskey, and that defendant had turned the keys over to her, it was a question for the jury to say Avhether defendant was in the possession of the property at the time the writ was served. There is no doubt but what under the laws of this State a married woman can hold in her own right the possession of both real and personal property. *682As to the latter especially, she can act as a femme sole. Tbe cause is reversed and remanded.
All concur.